 1

 2                                                                JS-6
 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   RODERICK WASHINGTON,                     Case No. 2:18-cv-06519-CBM (MAA)
12
                        Plaintiff,
            v.                                JUDGMENT
13

14   CITY OF GLENDALE POLICE
15   DEPARTMENT et al.,

16                      Defendants.
17

18         Pursuant to the Order Accepting Findings and Recommendations of

19   United States Magistrate Judge,

20         IT IS ADJUDGED that the entire action is dismissed without prejudice.

21

22   DATED:

23   SEPTEMBER 13, 2019                  ____________________________________
24                                             CONSUELO B. MARSHALL
                                           UNITED STATES DISTRICT JUDGE
25

26

27

28
